--------------------------------------------------------------------------------

SECURITY AGREEMENT

            THIS SECURITY AGREEMENT (this “Agreement”) is made as of March 5,
2015 (“Effective Date”) is made by World Moto, Inc., a Nevada corporation (the
“Company”), in favor of Redwood Management, LLC , in its capacity as collateral
agent (in such capacity, the “Collateral Agent”) for the “Purchaser” (as defined
below) party to the Securities Purchase Agreement, dated as of March 5, 2015 (as
amended, restated or otherwise modified from time to time, the “Purchase
Agreement”).

RECITAL

            A.               The Company and Redwood Management, LLC
(“Purchaser”) are parties to the Purchase Agreement, pursuant to which the
Company shall be required to sell, and the Purchaser shall purchase or have the
right to purchase, the “Debentures” (as defined therein) issued pursuant thereto
(as such Debentures may be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms thereof, collectively, the
“Debentures”).

            B.               The parties have agreed that the Company’s
obligations under the Debentures will be secured by the Company’s grant to the
Collateral Agent, for itself and for the benefit of the Purchaser, of a security
interest in and to certain Collateral (as defined below), pursuant to the terms
and conditions of this Agreement.

            NOW, THEREFORE, in consideration of the foregoing, and the
representations, warranties, covenants and conditions set forth below, the
parties hereto, intending to be legally bound, hereby agree as follows:

AGREEMENT

            1.           SECURITY.

                          1.1        Grant of Security Interest. As security for
the prompt and punctual payment and performance of all Indebtedness (as defined
below) of the Company to the Purchaser when and as due under the Debentures, the
Company hereby grants to the Collateral Agent, for the benefit of the Purchaser,
a security interest in the Collateral (as defined below). For purposes of this
Agreement, “Indebtedness” means all obligations and liabilities of the Company
to the Purchaser under (i) the Debentures, and (ii) this Agreement.
Notwithstanding anything to the contrary herein, until the Indebtedness has been
fully satisfied (including the Debentures no longer being outstanding), the
Company may not grant a security interest in the Collateral that is senior to or
pari passu to the Debentures.

                          1.2        Collateral Defined. As used in this
Agreement, the term “Collateral” means, collectively, wherever located, whether
now owned or hereafter acquired or now existing or hereafter acquired or
created, all right, title and interest of the Company in and to all of its
assets, including, without limitation: (i) accounts, chattel paper, deposit
accounts, documents, general intangibles (including, but not limited to
intellectual property, payment intangibles, software, licenses, franchises and
customer information), goods (including, but not limited to equipment, fixtures
and inventory), instruments, investment property, letter-of-credit rights,
money, other personal property, software, any commercial tort claims; (ii) to
the extent not referred to in clause (i) of this sentence, all (A) supporting
obligations and incidental property rights incident to, arising or accruing
pursuant to or otherwise relating to any of the things referred to in clause (i)
of this sentence, whether arising or accruing from any action taken by the
Company or the Collateral Agent or otherwise, (B) proceeds of any of the items
referred to in clauses (i) and (ii)(A) of this sentence and (C) books and
records relating to any of the items referred to in clauses (i) and (ii)(A) and
(B) of this sentence.

--------------------------------------------------------------------------------

                          1.3        Collateral Agent Rights. The Collateral
Agent is hereby authorized to file one or more UCC-1 Financing Statements with
the Secretary of State of the State of Nevada evidencing and providing notice of
the security interest granted pursuant to this Agreement in the Collateral.

                          1.4        Release of Collateral. Upon the full and
final discharge of all of the Indebtedness, the Collateral Agent will execute
and deliver such documents as may be reasonably necessary and requested by the
Company to release the Collateral from the security interest granted to the
Collateral Agent in this Agreement.

                          1.5        Termination. When all the Indebtedness has
been paid in full and discharged, this Agreement and the security interest
granted to the Collateral Agent hereunder will terminate and a UCC-3 Termination
Statement shall be filed by Collateral Agent to indicate the termination of the
security interest created hereby.

            2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The
Company hereby represents and warrants to the Collateral Agent that the
statements contained in the following paragraphs of this Section 2 are all true
and correct immediately prior to the execution of the Debenture.

                          2.1        Title. The Company owns all right, title
and interest in and to the Collateral.

                          2.2        Right to Grant Interest. The Company has
the right to grant the security interest under this Agreement to Collateral
Agent in the Collateral.

                          2.3        No Bankruptcy. Company is not subject to
any bankruptcy case or insolvency proceedings before any court in any
jurisdiction. In the ninety (90) days preceding the date of this Agreement, the
Company has not received any threat from any third party to subject the Company
to any involuntary bankruptcy or insolvency proceeding.

            3.           COVENANTS OF THE COMPANY. So long as any of the Company
Indebtedness to the Purchaser has not been fully satisfied, the Company
covenants and agrees with the Collateral Agent that:

                          3.1        Payment of Indebtedness. The Company will
pay all Indebtedness when due under the Debentures;

                          3.2        Condition of Collateral. The Company will
maintain the Collateral in good condition and repair;

                          3.3        Further Assurances. The Company will
execute and deliver such documents as the Collateral Agent deems necessary to
create, perfect and continue the security interests granted by this Agreement;

                          3.4        Taxes. The Company will pay all taxes due
and owing by the Company at such time as they become due.

                          3.5        No Sale or Transfer. The Company will not
to sell, offer to sell, or otherwise transfer the Collateral, except in the
ordinary course of business;

                          3.6        Books and Records. The Company will keep,
in accordance with accounting principles consistently applied, complete and
accurate books and records regarding all Collateral;

2

--------------------------------------------------------------------------------

                          3.7        Inspection. The Company will permit the
Collateral Agent and its designees at all reasonable times to inspect the
Collateral and Debtor’s books and records relating to Collateral, and to audit
and make copies or extracts from such books and records

            4.           RIGHTS AND REMEDIES UPON EVENT OF DEFAULT.

                          4.1        General Remedies. Subject to the security
interests of the holders of the Debentures set forth on Schedule 4.1 (the
“Existing Debentures”), in the event of an occurrence (and during the
continuance) of an Event of Default (as defined in the Debentures), in addition
to exercising any other rights or remedies the Purchaser may have under the
Debentures, at law or in equity, or pursuant to the provisions of the Uniform
Commercial Code, the Collateral Agent may, at its option, and without demand
first made, exercise any one or all of the following rights and remedies: (i)
collect the Collateral and its proceeds; (ii) take possession of the Collateral
wherever it may be found, using all reasonable means to do so, or require the
Company to assemble the Collateral and make it available to the Collateral Agent
at a place designated by the Collateral Agent that is reasonably convenient to
the Company; (iii) proceed with the foreclosure of the security interest in the
Collateral granted herein and the sale or endorsement and collection of the
proceeds of the Collateral in any manner permitted by law or provided for
herein; (iv) sell, lease or otherwise dispose of the Collateral at public or
private sale, with or without having the Collateral at the place of sale; (v)
institute a suit or other action against the Company for recovery on the
Debenture or to obtain possession or effect a sale of the Collateral; (vi)
exercise any rights and remedies of a Company under the Uniform Commercial Code;
and/or (vii) offset, against any payment due from the Company to the Collateral
Agent, the whole or any part of any Indebtedness of the Collateral Agent to the
Company.

                          4.2        No Election of Remedies. The election by
the Collateral Agent of any right or remedy will not prevent any Purchaser from
exercising any other right or remedy against the Company.

                          4.3        Proceeds. If an Event of Default occurs
(and is continuing), subject to the rights of the Existing Debentures, all
proceeds and payments with respect to the Collateral will be retained by the
Collateral Agent (or if received by the Company will be held in trust and will
be forthwith delivered by the Company to the Collateral Agent in the original
form received, endorsed in blank) and held by the Collateral Agent as part of
the Collateral or applied by the Collateral Agent to the payment of the
Indebtedness.

                          4.4        Sales of Collateral. Any item of Collateral
may be sold for cash or other value at public or private sale or other
disposition and the proceeds thereof collected by or for the Collateral Agent as
provided in the Uniform Commercial Code or under other applicable law. The
Company agrees to promptly execute and deliver, or promptly cause to be executed
and delivered, such instruments, documents, assignments, waivers, certificates
and affidavits and supply or cause to be supplied such further information and
take such further action as the Collateral Agent may reasonably require in
connection with any such sale or disposition. The Collateral Agent will have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Company,
which right or equity is hereby waived or released. The Company hereby waives
any prior notice periods, to the extent allowable by applicable law.

                          4.5        Application of Proceeds. The proceeds of
all sales and collections in respect of the Collateral, the application of which
is not otherwise specifically herein provided for, will be applied as follows:
(i) first, to the payment of the costs and expenses of such sale or sales and
collections and the actual attorneys’ fees and out-of-pocket expenses incurred
by the Collateral Agent relating to costs of collection; (ii) second, any
surplus then remaining will be applied to the payment of all unpaid principal
under the Debenture; and (iii) third, any surplus then remaining will be paid to
the Company.

3

--------------------------------------------------------------------------------

            5.           GENERAL PROVISIONS.

                          5.1        Appointment of Collateral Agent. Purchaser
hereby (a) appoints the Collateral Agent, as the collateral agent hereunder, and
(b) authorizes the Collateral Agent (and its officers, directors, employees and
agents) to take such action on such Purchaser’s behalf in accordance with the
terms hereof. The Collateral Agent shall not have, by reason hereof, a fiduciary
relationship in respect of any Purchaser. Neither the Collateral Agent nor any
of its officers, directors, employees or agents shall have any liability to any
Purchaser for any action taken or omitted to be taken in connection hereof
except to the extent caused by its own gross negligence or willful misconduct,
and Purchaser agrees to defend, protect, indemnify and hold harmless the
Collateral Agent and all of its officers, directors, employees and agents
(collectively, the “Collateral Agent Indemnitees”) from and against any losses,
damages, liabilities, obligations, penalties, actions, judgments, suits, fees,
costs and expenses (including, without limitation, reasonable attorneys’ fees,
costs and expenses) incurred by such Collateral Agent Indemnitee, whether
direct, indirect or consequential, arising from or in connection with the
performance by such Collateral Agent Indemnitee of the duties and obligations of
Collateral Agent pursuant hereto. The Collateral Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Purchaser,; provided, however, that
the Collateral Agent shall not be required to take any action which, in the
reasonable opinion of the Collateral Agent, exposes the Collateral Agent to
liability or which is contrary to this Agreement or applicable law. The
Collateral Agent shall be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message believed by it
in good faith to be genuine and correct and to have been signed, sent or made by
the proper Person (as defined in the Purchase Agreement), and with respect to
all matters pertaining to this Agreement and its duties hereunder or thereunder,
upon advice of counsel selected by it.

                          5.2        Resignation of Collateral Agent. The
Collateral Agent may resign from the performance of all its functions and duties
hereunder at any time by giving at least ten (10) business days’ prior written
notice to the Company and the Purchaser. Such resignation shall take effect upon
the acceptance by a successor Collateral Agent of appointment pursuant to
clauses (b) and (c) below or as otherwise provided below. The Purchaser may, by
written consent, remove the Collateral Agent from all its functions and duties
hereunder.

                          (a)        Upon any such notice of resignation or
removal, the Purchaser shall appoint a successor collateral agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
agent, such successor collateral agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the collateral
agent, and the Collateral Agent shall be discharged from its duties and
obligations under this Agreement. After the Collateral Agent’s resignation or
removal hereunder as the collateral agent, the provisions of this Section 5(a)
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Collateral Agent under this Agreement.

                          (b)        If a successor collateral agent shall not
have been so appointed within ten (10) business days of receipt of a written
notice of resignation or removal, the Collateral Agent shall then appoint a
successor collateral agent who shall serve as the Collateral Agent until such
time, if any, as the Purchaser appoints a successor collateral agent as provided
above.

                          (c)        In the event that a successor Collateral
Agent is appointed pursuant to the provisions of this Section 5.2 that is not a
Purchaser or an affiliate of any Purchaser ( the Collateral Agent (or its
successor)notifies the Company that they or it wants to appoint such a successor
Collateral Agent pursuant to the terms of this Section 5.2), the Company
covenants and agrees to promptly take all actions reasonably requested by the
Purchaser or the Collateral Agent (or its successor), as applicable, from time
to time, to secure a successor Collateral Agent satisfactory to the requesting
part(y)(ies), in their sole discretion, including, without limitation, by paying
all reasonable and customary fees and expenses of such successor Collateral
Agent, by having the Company agree to indemnify any successor Collateral Agent
pursuant to reasonable and customary terms and by the Company executing a
collateral agency agreement or similar agreement and/or any amendment hereto
reasonably requested or required by the successor Collateral Agent.

4

--------------------------------------------------------------------------------

                          5.3        Survival of Warranties. The
representations, warranties and covenants of the Company and the Collateral
Agent contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of any of the
Collateral Agent or the Company, as the case may be.

                          5.4        Successors and Assigns. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.

                          5.5        Governing Law. This Agreement shall be
governed by and construed under the internal laws of the State of Nevada as
applied to agreements among Nevada residents entered into and to be performed
entirely within Nevada, without reference to principles of conflict of laws or
choice of laws and, to the extent applicable, by federal law.

                          5.6        Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

                          5.7        Headings. The headings and captions used in
this Agreement are used only for convenience and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.

                          5.8        Notices. Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given (i) at the time of personal delivery, if
delivery is in person; (ii) one (1) business day after deposit with an express
overnight courier for United States deliveries, or two (2) business days after
such deposit for deliveries outside of the United States, with proof of delivery
from the courier requested; or (iii) three (3) business days after deposit in
the United States mail by certified mail (return receipt requested) for United
States deliveries when addressed to the party to be notified at the address
indicated for such party on the signature page hereto, or, or at such other
address as any party or the Company may designate by giving ten (10) days’
advance written notice to all other parties.

                          5.9        Severability. If one or more provisions of
this Agreement are held to be unenforceable under applicable law, such
provision(s) shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.

5

--------------------------------------------------------------------------------

                          5.10      Further Assurances. From and after the date
of this Agreement, upon the request of the Collateral Agent or the Company, the
Company and the Collateral Agent shall execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement.

                          5.9        Waiver and Amendment. Any of the terms and
provisions of this Agreement may be waived at any time by the party that is
entitled to the benefit thereof, but only by a written instrument executed by
such party. This Agreement may be amended only by an agreement in writing
executed by the parties.

                          5.10      Delay or Omission. No delay or omission to
exercise any right, power or remedy accruing to any party hereto shall impair
any such right, power or remedy of such party nor be construed to be a waiver of
any such right, power or remedy nor constitute any course of dealing or
performance hereunder.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

6

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have caused this SECURITY AGREEMENT
to be executed and delivered as of the date first above written.

  COMPANY:           WORLD MOTO, INC.   a Nevada corporation                  
By:   ____________________________________________            Name:          
 Title:

Agreed and accepted by:

COLLATERAL AGENT:

REDWOOD MANAGEMENT, LLC

By: ___________________________________
       Name:
       Title:


[SECURITY AGREEMENT]

--------------------------------------------------------------------------------

Agreed and accepted by:

PURCHASER:

REDWOOD MANAGEMENT, LLC

By: ___________________________________
       Name:
       Title:


[SECURITY AGREEMENT]

--------------------------------------------------------------------------------

Schedule 4.1

Existing Debentures

Debentures, dated April 4, 2014, in the aggregate principal amount of $543,479,
issued to Dominion Capital LLC and Redwood Management, LLC.

Debentures, dated December 11, 2014, in the aggregate principal amount of
$543,479, issued to Dominion Capital LLC and Redwood Management, LLC.

2

--------------------------------------------------------------------------------